J-A07033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                               IN THE SUPERIOR COURT OF
                                                                 PENNSYLVANIA
                             Appellee

                        v.

GLENN TAULTON

                             Appellant                         No. 1211 WDA 2014


                      Appeal from the Order June 24, 2014
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0006238-2009


BEFORE: BENDER, P.J.E., LAZARUS, J., and MUNDY, J.

MEMORANDUM BY MUNDY, J.:                                        FILED MARCH 6, 2015

        Appellant, Glenn Taulton, appeals from the June 24, 2014 order,

denying his “Petition Seeking Enforcement of Plea Agreement.” After careful

review, we affirm.

        Briefly, on January 4, 2010, Appellant pled guilty to one count each of

indecent assault and endangering the welfare of a child (EWOC)1 and was

sentenced to two years’ probation, plus a ten-year sex offender registration

term that same day. On December 20, 2012, Pennsylvania’s Sex Offender

Registration and Notification Act (SORNA) went into effect, retroactively

requiring    lifetime    registration.         Appellant    filed   a   “Petition   Seeking

Enforcement of Plea Agreement” on December 18, 2013, along with a

____________________________________________
1
    18 Pa.C.S.A. §§ 3126(a)(7) and 4304(a), respectively.
J-A07033-15


supplemental petition on June 19, 2014. On June 24, 2014, the trial court

entered an order denying the petitions. On July 21, 2014, Appellant filed a

timely notice of appeal.2

       Appellant raises two arguments on appeal. First, he argues that he is

entitled to the benefit of his plea bargain, i.e., the original ten-year

registration term pursuant to this Court’s decision in Commonwealth v.

Hainesworth, 82 A.3d 444 (Pa. Super. 2013) (en banc), appeal denied, 95
A.3d 276 (Pa. 2014). Appellant’s Brief at 25. Second, Appellant avers the

retroactive application of SORNA violates the Ex Post Facto Clauses of the

Federal and Pennsylvania Constitutions. Id. at 26.

       Turning to Appellant’s first issue, assuming arguendo that Appellant

would be entitled to relief under Hainesworth, Appellant acknowledges that

he has since violated the terms of his probation.     Id. at 17.   This Court

recently held that when this occurs, the defendant has breached the plea

agreement and therefore Hainesworth does not apply.         Commonwealth

v. Partee, 86 A.3d 245, 250 (Pa. Super. 2014), appeal denied, 97 A.3d 744

(Pa. 2014).      This Court also recently held the retroactive application of




____________________________________________
2
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.




                                           -2-
J-A07033-15


SORNA does not violate the Ex Post Facto Clauses.3        Commonwealth v.

Perez, 97 A.3d 747, 760 (Pa. Super. 2014). Appellant acknowledges both

Partee and Perez, but also argues they were wrongly decided. Appellant’s

Brief at 18, 29-30.       It is axiomatic that a three-judge panel is bound by

previous panel opinions unless overruled by this Court sitting en banc, our

Supreme Court, or the United States Supreme Court. Commonwealth v.

Pepe, 897 A.2d 463, 465 (Pa. Super. 2006) (citation omitted), cert. denied,

Pepe v. Pennsylvania, 566 U.S. 881 (2008). As a result, Appellant is not

entitled to relief.

       Based on the foregoing, we conclude both of Appellant’s issues are

devoid of merit.        Accordingly, the trial court’s June 24, 2014 order is

affirmed.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/6/2015
____________________________________________
3
  As in Perez, Appellant does not argue that the Pennsylvania Constitution
provides greater protection than the Federal Constitution. See generally
Commonwealth v. Edmunds, 586 A.2d 887, 895 (Pa. 1991).



                                           -3-